EXHIBIT 10

 

SECOND AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of September 26, 2003, is entered into by and among
Argosy Gaming Company, a Delaware corporation, Alton Gaming Company, an Illinois
corporation, Argosy of Iowa, Inc., an Iowa corporation, Argosy of Louisiana,
Inc., a Louisiana corporation, Belle of Sioux City, L.P., an Iowa limited
partnership, Catfish Queen Partnership in Commendam, a Louisiana partnership in
commendam, Centroplex Centre Convention Hotel, L.L.C., a Louisiana limited
liability company, Empress Casino Joliet Corporation, an Illinois corporation,
Indiana Gaming II, L.P., an Indiana limited partnership, The Indiana Gaming
Company, an Indiana corporation, Indiana Gaming Holding Company, an Indiana
corporation, Indiana Gaming Company, L.P., an Indiana limited partnership, Iowa
Gaming Company, an Iowa corporation, Jazz Enterprises, Inc., a Louisiana
corporation, and The Missouri Gaming Company, a Missouri corporation
(collectively, the “Borrowers”), and Wells Fargo Bank, National Association, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), L/C Issuer and Swing Line Lender, and amends that certain Second
Amended and Restated Credit Agreement, dated as of July 31, 2001 (as amended to
the date hereof, the “Credit Agreement”), by and among the Borrowers, the
financial institutions listed in Schedule I to the Credit Agreement, Credit
Lyonnais New York Branch (successor to Credit Lyonnais Los Angeles Branch), as
Syndication Agent, Bank of Scotland and Bankers Trust Company, as Documentation
Agents, and Wells Fargo Bank, National Association, as Administrative Agent, L/C
Issuer and Swing Line Lender.  Capitalized terms used and not otherwise defined
in this Amendment shall have the same meanings in this Amendment as set forth in
the Credit Agreement, and the rules of interpretation set forth in Sections
1.02, 1.03, 1.04, 1.05, 1.10 and 1.11 of the Credit Agreement shall be
applicable to this Amendment.

 

RECITAL

 

WHEREAS, the Borrowers and the Administrative Agent acknowledge that for
clarification purposes, certain amendments to the Credit Agreement are
necessary, and subject to the terms conditions set forth herein the Required
Lenders have agreed to so amend the Credit Agreements.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth below and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties agree as
follows:

 

SECTION 1.         Amendments.  On the terms of this Amendment and subject to
the satisfaction of the conditions precedent set forth in Section 2 below:

 

(a)          The definition of “Fixed Charge Coverage Ratio” set forth in
Section 1.01 of the Credit Agreement is hereby amended by inserting the words
“(excluding any Pre-Approved Capital Expenditures)” in clause (iii) after the
words “Non-Financed Capital Expenditures”.

 

(b)         The definition of “Non-Financed Capital Expenditures” set forth in
Section 1.01 of the Credit Agreement is hereby amended by deleting the words
“(except Indebtedness under the Credit Documents)”.

 

SECTION 2.         Conditions Precedent to the Effectiveness of this Amendment. 
The effectiveness of the amendments contained in Section 1 above is conditioned
upon, and such amendments shall not be effective until, each of the following
conditions has been satisfied (the first date on which all of the following
conditions have been satisfied being referred to herein as the “Amendment
Effective Date”):

 

1

--------------------------------------------------------------------------------


 

(a)          The Administrative Agent shall have received, on behalf of the
Lenders, this Amendment, duly executed and delivered by the Borrowers and the
Administrative Agent.

 

(b)         The Required Lenders shall have approved this Amendment in writing
(the “Written Approval”) and shall have authorized the Administrative Agent to
execute and deliver this Amendment on their behalf.

 

(c)          The representations and warranties set forth in this Amendment
shall be true and correct as of the Amendment Effective Date.

 

SECTION 3.         Representations and Warranties.  In order to induce the
Administrative Agent and the Lenders to enter into this Amendment and to amend
the Credit Agreement in the manner provided in this Amendment, each Borrower
represents and warrants to the Administrative Agent and each Lender as follows:

 

(a)          Power and Authority.  Each Borrower has all requisite corporate or
partnership power and authority to enter into this Amendment and to carry out
the transactions contemplated by, and perform its obligations under, the Credit
Agreement as amended by this Amendment (hereafter referred to as the “Amended
Credit Agreement”).

 

(b)         Authorization of Agreements.  The execution and delivery of this
Amendment by each Borrower and the performance of the Amended Credit Agreement
by each Borrower have been duly authorized by all necessary action, and this
Amendment has been duly executed and delivered by each Borrower.

 

(c)          Enforceability.  Each of this Amendment and the Amended Credit
Agreement constitutes the legal, valid and binding obligation of each Borrower
enforceable against such Borrower in accordance with its terms, except as may be
limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors’ rights in general.  The enforceability of the
obligations of each Borrower hereunder is subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

(d)         No Conflict.  The execution and delivery by each Borrower of this
Amendment and the performance by each Borrower of each of this Amendment and the
Amended Credit Agreement do not and will not (i) contravene, in any material
respect, any provision of any law, regulation, decree, ruling, judgment or order
that is applicable to such Borrower or its properties or other assets, (ii)
result in a breach of or constitute a default under the charter, bylaws or other
organizational documents of such Borrower or any material agreement, indenture,
lease or instrument binding upon such Borrower or its properties or other assets
or (iii) result in the creation or imposition of any Liens on its properties
other than as permitted under the Credit Agreement.

 

(e)          Governmental Consents.  No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution, delivery and performance by
any Borrower of this Amendment.

 

(f)            Representations and Warranties in the Credit Agreement.  Each
Borrower confirms that as of the Amendment Effective Date the representations
and warranties contained in Article IV of the Credit Agreement are (after giving
effect to this Amendment) true and correct in all material respects (except to
the extent any such representation and warranty is expressly stated to have been
made as of a specific date, in which case it shall be true and correct as of
such specific date) and that no Default has occurred and is continuing.

 

(g)         Restricted Subsidiaries.  As of the Amendment Effective Date, the
Borrowers have no Restricted Subsidiaries.

 

SECTION 4.         Miscellaneous.

 

(a)          Reference to and Effect on the Credit Agreement and the other
Credit Documents.

 

(i)            Except as specifically amended by this Amendment and the
documents executed and delivered in connection herewith, the Credit Agreement
and the other Credit Documents shall remain in full force and effect and are
hereby ratified and confirmed.

 

2

--------------------------------------------------------------------------------


 

(ii)           The execution and delivery of this Amendment and performance of
the Amended Credit Agreement shall not, except as expressly provided herein,
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders under, the Credit
Agreement or any of the other Credit Documents.

 

(iii)          Upon the conditions precedent set forth herein being satisfied,
this Amendment shall be construed as one with the Credit Agreement, and the
Credit Agreement shall, where the context requires, be read and construed
throughout so as to incorporate this Amendment.

 

(b)         Expenses.  The Borrower acknowledges that all costs and expenses of
the Administrative Agent incurred in connection with this Amendment will be paid
in accordance with Section 8.02 of the Credit Agreement.

 

(c)          Headings.  Section and subsection headings in this Amendment are
included for convenience of reference only and shall not constitute a part of
this Amendment for any other purpose or be given any substantive effect.

 

(d)         Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  Transmission by
telecopier of an executed counterpart of this Amendment shall be deemed to
constitute due and sufficient delivery of such counterpart.

 

(e)          Governing Law.  This Amendment shall be governed by and construed
according to the laws of the State of New York.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.

 

 

ARGOSY GAMING COMPANY, a Delaware corporation

 

 

 

 

 

By:

/s/ Dale R. Black

 

 

Name:

Dale Black

 

 

Title:

Sr. VP - CFO

 

 

 

 

 

 

ALTON GAMING COMPANY, an Illinois corporation

 

 

 

 

 

By:

/s/ Dale R. Black

 

 

Name:

Dale Black

 

 

Title:

Treasurer

 

 

 

 

 

 

ARGOSY OF IOWA, INC., an Iowa corporation

 

 

 

 

 

By:

/s/ Dale R. Black

 

 

Name:

Dale Black

 

 

Title:

Treasurer

 

 

 

 

 

 

ARGOSY OF LOUISIANA, INC., a Louisiana corporation

 

 

 

 

 

By:

/s/ Dale R. Black

 

 

Name:

Dale Black

 

 

Title:

Treasurer

 

 

 

 

 

 

BELLE OF SIOUX CITY, L.P., an Iowa limited partnership

 

 

 

 

 

By:

Iowa Gaming Company, an Iowa corporation

 

Its:

General Partner

 

 

 

 

 

By:

/s/ Dale R. Black

 

 

Name:

Dale Black

 

 

Title:

Treasurer

 

 

 

 

 

 

CATFISH QUEEN PARTNERSHIP IN COMMENDAM, a
Louisiana partnership in commendam

 

 

 

 

 

By:

Argosy of Louisiana, Inc., a Louisiana corporation

 

Its:

General Partner

 

 

 

 

 

By:

/s/ Dale R. Black

 

 

Name:

Dale Black

 

 

Title:

Treasurer

 

 

4

--------------------------------------------------------------------------------


 

 

By:

Jazz Enterprises, Inc., a Louisiana corporation

 

Its:

Limited Partner

 

 

 

 

 

By:

/s/ Dale R. Black

 

 

Name:

Dale Black

 

 

Title:

Treasurer

 

 

 

 

 

 

CENTROPLEX CENTRE CONVENTION HOTEL, L.L.C., a
Louisiana limited liability company

 

 

 

 

 

By:

Argosy Gaming Company, a Delaware corporation

 

Its:

Sole Member

 

 

 

 

 

By:

/s/ Dale R. Black

 

 

Name:

Dale Black

 

 

Title:

Treasurer

 

 

 

 

 

 

EMPRESS CASINO JOLIET CORPORATION, an Illinois
corporation

 

 

 

 

 

By:

/s/ Dale R. Black

 

 

Name:

Dale Black

 

 

Title:

Treasurer

 

 

 

 

 

 

INDIANA GAMING II, L.P., an Indiana limited partnership

 

 

 

 

 

By:

Indiana Gaming Holding Company, an Indiana corporation

 

Its:

General Partner

 

 

 

 

 

By:

/s/ Dale R. Black

 

 

Name:

Dale Black

 

 

Title:

Treasurer

 

 

 

 

 

 

THE INDIANA GAMING COMPANY, an Indiana
corporation

 

 

 

 

 

By:

/s/ Dale R. Black

 

 

Name:

Dale Black

 

 

Title:

Treasurer

 

 

 

 

 

 

INDIANA GAMING HOLDING COMPANY, an Indiana corporation

 

 

 

 

 

By:

/s/ Dale R. Black

 

 

Name:

Dale Black

 

 

Title:

Treasurer

 

 

5

--------------------------------------------------------------------------------


 

 

INDIANA GAMING COMPANY, L.P., an Indiana limited
partnership

 

 

 

 

 

By:

The Indiana Gaming Company, an Indiana corporation

 

Its:

General Partner

 

 

 

 

 

By:

/s/ Dale R. Black

 

 

Name:

Dale Black

 

 

Title:

Treasurer

 

 

 

 

 

 

IOWA GAMING COMPANY, an Iowa corporation

 

 

 

 

 

By:

/s/ Dale R. Black

 

 

Name:

Dale Black

 

 

Title:

Treasurer

 

 

 

 

 

 

JAZZ ENTERPRISES, INC., a Louisiana corporation

 

 

 

 

 

By:

/s/ Dale R. Black

 

 

Name:

Dale Black

 

 

Title:

Treasurer

 

 

 

 

 

 

THE MISSOURI GAMING COMPANY, a Missouri
corporation

 

 

 

 

 

By:

/s/ Dale R. Black

 

 

Name:

Dale Black

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

6

--------------------------------------------------------------------------------